Case 4:19-cv-00096-ALM-CAN Document 12 Filed 03/28/19 Page 1 of 4 PageID #: 43




                           UNITED STATES DISTRICT COURT
                                           For the                                  f?*r *v. v
                                                                                    L ,v . •


                                 Eastern District of Texas                                 •


                                                                                2 s 2019
         Craig Cunningham )                                           CIe >V.S. 0 CoUli
                                                                           le*as Eastern
                                             )
              Plaintiff )
                                             )
                V ) Civil Action No 419CV96

                                             )
             Air Voice Inc )
                                             )
              Defendant )




                         ADMISSIONS, DENIALS & DEFENSES


      1. I would primarily like to confirm that I am an Australian citizen and have
         prepared this documentation without the assistance of a lawyer in the United
         States of America. In the event that I have made an error relating to the format
         of the document that I have prepared then I apologise to the Court. No
         discourtesy is intended.


     2. In responding to matters raised in the Plaintiffs original complaint I will refer to
        the numbering in the Plaintiffs summons in a civil action dated 2/7/19.


     3. For the avoidance of doubt all matters in the Plaintiffs complaint are denied
        unless they are expressly admitted within this document.


     4. With respect to paragraph 1 of the Plaintiffs complaint, the Defendant can
        neither confirm nor deny. The Defendant is not aware of facts relating to the
        Plaintiff.
Case 4:19-cv-00096-ALM-CAN Document 12 Filed 03/28/19 Page 2 of 4 PageID #: 44




      5. Paragraph 2 is admitted.


      6. The Defendant cannot comment on paragraph 3, those parties referred to in
         that paragraph are also unknown to the Defendant.


      7. The Defendant cannot comment on the issue of Jurisdiction, I will seek
         guidance from the Court with regard to the issue of jurisdiction.


      8. The Defendant is a Company registered in Wyoming and has a registered office
         in New Jersey. The Defendant Company is involved in wholesaling international
         voice minutes (VOIP) to customers. The business that this company conducts
         is wholly outside the USA. It predominantly provides VOIP minutes to Chinese
         consumers based in China. Mr Vivek Babbar is the Corporate officer of the
         Defendant company.


      9. Mr Vivek Babbar is also the Director for Air Voice PTY Limited which is
         registered and based in Australia, Sydney. This Company is registered as a
         corporate body in Australia which is a separate legal entity to Air Voice Inc
         (USA) (the Defendant). The main function of this Company is to provide
         telecommunication services and payment solutions to other companies in the
         telecommunications sector.


      10. Air Voice PTY Limited operates a merchant bank account where on a
         commission they are able to take payments on behalf of third party companies.


      11. The Defendant denies that it was involved in or has ever been involved in
         making telemarketing calls of any sort. The Defendant has no facilities or
         infrastructure to provide such a service. The Defendants activities are limited to
        those as stated in paragraph 8 above. For the avoidance of doubt the
         Defendant denies that it has ever made or has ever been involved in making
        any marketing calls.
Case 4:19-cv-00096-ALM-CAN Document 12 Filed 03/28/19 Page 3 of 4 PageID #: 45




      12. The Defendant denies that it has breached the Telephone Consumer Protection
         Act or any other legislation prohibiting the making of any type of call.


      13. The Defendant will further state that it has never had any dealings with the
         Plaintiff as alleged or at all.


      14. The Defendant will state that Air Voice PTY Limited provided payment solutions
         services for one of its client. Air Voice PTY Limited will deny that they had
         knowledge of any wrongdoing on the part of their client .Any payment made by
         the Plaintiff was made to Air Voice PTY Limited and not to the Defendant.


      15. The transaction referred to in the Plaintiffs original complaint at paragraph 30
         is inaccurate and untrue. The Plaintiffs statement may refer to a charge,
         however that charge is from Air Voice PTY Limited and not the Defendant who
         is Air Voice Inc. The Plaintiff has issued proceedings against the wrong
         Company. This is a classic case of mistaken identity.


      16. The Defendant does not have any facilities to receive payments from credit or
         debit cards as it does not operate a merchant bank account. Any payments to
         the Defendant can only be made by bank transfer or depositing directly into the
         account.


      17. The Plaintiff did contact Mr Vivek Babbar with respect to the pay ent made to
         Air Voice PTY Limited and Mr Vivek Babbar did duly refund the money that was
         taken from the Plaintiff. The refund ade by Mr Vivek Babbar to the Plaintiff
         was from Air Voice PTY Limited and was strictly related to the payment solution
         services offered by Air Voice PTY Limited. The Defendant had no involvement
         in this transaction.


      18. The Plaintiff has made a number of allegations against the Defendant, all of
         which are vehemently denied. The Defendant cannot respond to them
         indiv dually as the Defendant is unaware of most of which the Plaintiff is
         alleging.
Case 4:19-cv-00096-ALM-CAN Document 12 Filed 03/28/19 Page 4 of 4 PageID #: 46




      19. The Defendant will submit that the Court should strike out the claim as the
         Plaintiff by his own exhibit A has accepted that he has mistaken the identity of
         the Company which actually received the payment. The Plaintiffs exhibit A
         makes specific reference to Air Voice PTY Limited, although the Plaintiff
         misleads the Court in his complaint by suggesting that the payment was made
         to the Defendant.


      20. Other than the allegation made by the Plaintiff there is no independent evidence
         linking the Defendant to anything alleged by the Plaintiff in his complaint.




         I declare under the penalty of perjury that the foregoing is true and correct.

         Signed this 27 day of February 2019

         Signature on behalf of Defendant


         Address
         3 Mervyn Street, Kellyville, NSW 2155, Australia




         Email address babbar.vivek@gmail.com
